United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 04-4132/4133
                                   ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeals from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Darius Saulsberry,                       *
                                         *        [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 4, 2005
                                 Filed: October 10, 2005
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Darius Saulsberry pleaded guilty to possessing more than 5 grams of cocaine
base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and a jury found
him guilty of assaulting a federal officer with a dangerous weapon, in violation of
18 U.S.C. § 111(a)(1). The district court1 sentenced him to concurrent terms of
120 months in prison and 8 years of supervised release on the drug conviction and
90 months in prison and 2 years of supervised release on the assault conviction. On
appeal, Mr. Saulsberry’s counsel has moved to withdraw and filed a brief under


      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
Anders v. California, 386 U.S. 738 (1967). For the reasons discussed below, we
affirm.

       First, counsel’s argument that the district court inadequately informed
Mr. Saulsberry of the 10-year mandatory minimum prison term for the drug charge
is refuted by the record. The district court advised Mr. Saulsberry during the
change-of-plea colloquy that his guilty plea would subject him to “a mandatory
minimum of ten years with a maximum of life” and later repeated that he would face
“imprisonment of not less than ten years.”

       Second, counsel argues that the trial evidence was insufficient to support the
intent element of the assault conviction. We disagree. Viewed in the light most
favorable to the verdict, see United States v. Tensley, 334 F.3d 790, 793-94 (8th Cir.
2003), the evidence showed that Mr. Saulsberry knew the officer was standing along
the driver’s side of Mr. Saulsberry’s car, and that the officer would either have to get
out of the way or be struck when Mr. Saulsberry fled by turning the car sharply left
and accelerating. This evidence was sufficient for a rational jury to find
Mr. Saulsberry guilty. See United States v. Street, 66 F.3d 969, 976-77 (8th Cir.
1995).

       Third, counsel argues that the district court should have appointed new counsel
at sentencing in response to a pro se letter Mr. Saulsberry sent. We have reviewed
the claims in the letter and the performance of the attorney who represented
Mr. Saulsberry at his trial and sentencing, and we find no abuse of discretion by the
district court. See United States v. Exson, 328 F.3d 456, 460 (8th Cir.), cert. denied,
540 U.S. 1011 (2003).

     Having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal.




                                          -2-
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw.
                     ______________________________




                                       -3-